Citation Nr: 0703735	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  02-11 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1969 to 
April 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia. 


FINDINGS OF FACT

1. The veteran's PTSD has been medically attributed to in-
service combat exposure in Vietnam. 

2. Based on the preponderance of the evidence, the veteran 
was engaged in combat in Vietnam. 


CONCLUSION OF LAW

The veteran's PTSD was incurred in active service.  
38 U.S.C.A. §§ 1110, 1154(b), 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2005) 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)). 

The veteran identifies various stressful incidents occurring 
during his one year service in Vietnam allegedly responsible 
for his PTSD.  Most of these incidents are combat related, 
most significantly hostile rocket attacks. 

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

In this case, the veteran's current medical treatment records 
show a diagnosis of PTSD as early as 2001.  The veteran was 
afforded a VA examination in October 2002, where the examiner 
diagnosed the veteran with PTSD due to "witnessed trauma of 
combat."  The majority of the veteran's medical records 
relay his PTSD to recollections of seeing dead bodies in 
Vietnam and witnessing the death or injury of fellow 
soldiers.

Clearly, the veteran has a competent medical diagnosis of 
PTSD linked to alleged in-service stressful incidents.  The 
crucial inquiry, then, is whether the alleged incident can be 
verified.  Resolving all reasonable doubt in favor of the 
veteran, the Board concludes it can.

The veteran's service medical records are silent as to any 
complaints, treatments or diagnoses of any psychiatric 
condition.  The veteran's personnel records and DD-214 
confirm the veteran served in Vietnam from March 1970 to 
April 1971.  The veteran's earned medals and awards are not 
prima facie indications of combat exposure, but a detailed 
statement of the veteran's earned award for "meritorious 
achievement" indicates the medal was awarded "...in 
connection with ground operations against a hostile force." 

Also significant, the veteran's unit history was researched 
for the relevant time period and the following response was 
received from the United States Center for Unit Records 
Research:

The Unit History of the 226th Supply and Service Company 
for calendar year 1970 reports that the unit was in Chu 
Lai for the year. ...  The history makes no mention of any 
attacks or combat action.  We searched other sources and 
in a search of combat unit records we did not find any 
documentation of an attack on Chu Lai during the month 
of March 1970. We did however find a history submitted 
by the US Naval Facility Da Nang for the period January 
1, 1970 to May 1, 1971 that reports that the Naval 
Support Activity Da Nang, Cu Chi was subjected to severe 
rocket attacks in April 1970.  (Emphasis added.)  

Other rocket attacks were confirmed in May 1970, June 1970 
and July 1970.

The veteran, in submitting information about various 
stressful incidents did claim the rocket attacks occurred 
shortly after he arrived in Vietnam in March 1970. However, 
given that attacks were confirmed a mere one month later, the 
Board concludes that the veteran is entitled to the benefit 
of the doubt.  His unit, moreover, was confirmed to be under 
rocket attack April 1970 through July 1970, which is 
precisely the time frame in which the veteran was stationed 
there.

The veteran submitted numerous statements from friends, 
relatives and fellow servicemen documenting these incidents 
as well as his changed behavior after returning from Vietnam.  
These statements are not conclusive, but they lend support to 
the fact that the veteran probably was exposed to numerous 
combat situations.

In short, there is some objective evidence that the veteran 
served against hostile forces in Vietnam.  The Board finds 
the preponderance of the evidence supports a finding of in-
service incurrence of the veteran's PTSD especially in light 
of the PTSD medical diagnosis linking his condition to 
service and the objective evidence indicating that the 
veteran probably did serve against hostile forces while in 
Vietnam, to include his meritorious service award and his 
unit history research results.  The Board, therefore, 
concludes that service connection is warranted for PTSD. 

Due to the complete grant of the benefit sought on appeal 
herein, the Board finds that it is not necessary to discuss 
compliance with the Veterans Claims Assistance Act of 2000.  
It would not be in the veteran's interest to remand this case 
for any such necessary compliance.

ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


